DETAILED ACTION
Disposition of Claims
Claims 31, 91, 94-98, and 101-150 were pending.  Claims 1-30, 32-90, 92-93, 99-100, 132, and 137 are cancelled.  Amendments to claims 31, 91, 94, 97, 101-106, 114-115, 118, 120-125, 136, and 140-142 are acknowledged and entered.  Claims 31, 91, 94-98, and 101-131, 133-136, and 138-150 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190247493 A1, Published 08/15/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 08/04/2022 regarding the previous Office action dated 04/04/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 31, 91, 94-98, and 101-150 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims. 

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims which narrow the invention to the specific arenavirus (LCMV) delivering specific, known immunogenic cytomegalovirus (CMV) proteins (gB) to induce therapeutic immune responses in a patient, the invention is drawn to a method that is novel and nonobvious over the prior art for reasons set forth in previous Office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 31, 91, 94-98, and 101-131, 133-136, and 138-150 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648